Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/083061 application originally filed September 07, 2018.
Amended claims 4, 5, 10, 14, 22-24 and 26-29, filed December 10, 2021, are pending and have been fully considered.  Claims 1-3, 6-9, 11-21 and 25 have been canceled.  
The rejection under 35 USC 112 4th paragraph is withdrawn in light of applicants claimed amendments and remarks.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iassonova et al. (WO 2014/089274 A1) hereinafter cited under “Iassonova” (US 2015/0305363) in view of Friedman et al. (US 2003/0180424) hereinafter “Friedman”.
Regarding Claims 4, 22 and 24
Iassonova discloses in the abstract, a stabilized edible oil.  Iassonova discloses in paragraphs 0024 and 0025, the second fat may contain one specific type of VLC omega-3 PUFA.  The second fat including both EPA and DHA may be derived from a vegetable-sourced oil, such as, for example, a rapeseed oil. In some embodiments, the rapeseed oil is a canola oil that includes at least 2 wt % VLC Omega-3 PUFAs.  The conventional commercial processes of refining, bleaching, and deodorizing can be deleterious to fats that contain VLC omega-3 PUFA, promoting oxidation of the polyunsaturated fat. Accordingly, it may be advantageous to 
Iassonova discloses in paragraph 0026, edible fats disclosure optionally include at least one antioxidant. Any of a wide range of antioxidants recognized for use in fats and other foods are expected to work well, including but not limited to tertiary-butylhydroquinone ("TBHQ"), butylhydroxyanisole ("BHA"), butylhydroxytoluene ("BHT"), propyl gallate ("PG"), vitamin E and other tocopherols, rosemary oil, rosemary extract, green tea extract, ascorbic acid, ascorbyl palmitate, or selected polyamines. Such antioxidants may be used alone or in combination. 
Iassonova discloses in paragraph 0027, the term "maximum antioxidant content" ("Max. AO") refers to the maximum amount (weight percent) of an antioxidant allowed in a food product by the FDA that preferably has no material adverse sensory impact on the food product to which it is added. In some embodiments, the Max. AO of rosemary extracts or green tea extracts in the edible fat may be less than 5,000 ppm, are also expected to work well. 
It is to be noted, Iassonova teaches the antioxidants comprising rosemary extract and green tea may be used alone or in combination (see paragraph 0026).  Iassonova further teaches that the rosemary extracts or green tea extracts in the edible fat may be less than 5,000 ppm. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art through the teachings of Iassonova that the rosemary extract would be less than 5,000 ppm and the green tea extract would be less 5,000 ppm, meeting the limitation of the claimed concentration amount of the rosemary and green extract of the present invention.
antioxidant but fails to teach the antioxidant comprising lecithin as presently claimed in the present invention.
However, it is known in the art to add an antioxidant and/or emulsifier comprising lecithin in the amount of about 6,000 ppm, as taught by Friedman.  Friedman discloses in paragraph 0014, a composition comprising (a) minor concentration of an aqueous solution, dispersion, suspension or emulsion of at least one antioxidant; or a solution, dispersion, suspension or emulsion of at least one antioxidant, and at least one water-soluble or water-dispersible emulsifier and (b) a major concentration of a cooking oil.  Friedman discloses in paragraph 0020, an antioxidant of the present invention has the effect of improving at least one chemical or physical characteristic of the oil upon exposure of the oil to elevated temperature, including, for example, the stability of the oil to oxidative degradation, inhibiting the formation of undesirable oxides and peroxides, inhibiting molecular weight reduction of the oil molecules, inhibiting formation of crosslinks in the oil that can lead to the presence of sludge, and inhibiting the formation of undesirable and/or unpleasant taste and odor bodies. Such antioxidants include natural and synthetic food acids and herbs, for example citric acid and rosemary extract, as well as other compounds and components identified herein and elsewhere in the art as exhibiting at least one of the above characteristics. Generally, useful herbs and herbal extracts include those such as turmeric, rosemary, oregano, sage, garlic, ginger, peppermint, purslane, bilberry, milk thistle, grape seed, green tea, maritime pine and St. John's wort (also known as hypericum). 
Therefore, the use of an antioxidant stabilizes or improves the stability of hot oil used for cooking or frying in the sense that such oil can be used for a longer period of time before the quality of the oil or food cooked therein becomes unacceptable due to color, taste and/or odor.
exhibiting both antioxidant and emulsifier characteristics include citric acid and fatty acid esters of glycerol; sodium, potassium and calcium lactates; sodium and potassium tartrates; sodium, calcium and potassium citrates; sodium, potassium, calcium, ammonium and magnesium phosphates; and lecithin. Consequently, such materials can be used alone in order to provide both antioxidant and emulsifier characteristics OR they can be used in combination with other antioxidant and emulsifier materials already described in order to enhance the performance of the compositions. Furthermore, such dual function materials can be used in combination or mixture with one another.  Friedman discloses in paragraphs 0015 and 0022, the water-soluble or water-dispersible emulsifier is present in an amount of about 0.00001 wt. % to about 5 wt. % (0.1 ppm to 50,000 ppm).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Iassonova to provide, comprising from about 6,000 ppm lecithin, as 
	It is to be noted, Iassonova discloses in paragraphs 0033 and 0035, oxidative stability can be measured in a variety of ways. As used herein, though, oxidative stability is measured as an Oxidative Stability index, or OSI, at 80°C and 110°C, as spelled out below in connection with the Examples.  Iassonova discloses in paragraph 0036, edible fats may exhibit an OSI value at 110°C of greater than 35 hours.
Claims 5, 10, 26, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iassonova et al. (WO 2014/089274 A1) hereinafter cited under “Iassonova” (US 2015/0305363) in view of Friedman et al. (US 2003/0180424) hereinafter “Friedman” and Harasawa et al. (JPH0797486 A) hereinafter cited under English Translation “Harasawa”.
Regarding Claims 5, 10, 26, 28 and 29
Iassonova discloses in the abstract, a stabilized edible oil.  Iassonova discloses in paragraphs 0024 and 0025, the second fat may contain one specific type of VLC omega-3 PUFA.  The second fat including both EPA and DHA may be derived from a vegetable-sourced oil, such as, for example, a rapeseed oil. In some embodiments, the rapeseed oil is a canola oil that includes at least 2 wt % VLC Omega-3 PUFAs.  The conventional commercial processes of refining, bleaching, and deodorizing can be deleterious to fats that contain VLC omega-3 PUFA, promoting oxidation of the polyunsaturated fat. Accordingly, it may be advantageous to employ a second fat that is an expelled oil, a cold-pressed oil, or a solvent-extracted oil that has not been subjected to the full commercial refining, bleaching, and deodorizing process. 
Iassonova discloses in paragraph 0026, edible fats disclosure optionally include at least one antioxidant. Any of a wide range of antioxidants recognized for use in fats and other foods rosemary oil, rosemary extract, green tea extract, ascorbic acid, ascorbyl palmitate, or selected polyamines. Such antioxidants may be used alone or in combination. 
Iassonova discloses in paragraph 0027, the term "maximum antioxidant content" ("Max. AO") refers to the maximum amount (weight percent) of an antioxidant allowed in a food product by the FDA that preferably has no material adverse sensory impact on the food product to which it is added. In some embodiments, the Max. AO of rosemary extracts or green tea extracts in the edible fat may be less than 5,000 ppm, are also expected to work well. 
It is to be noted, Iassonova teaches the antioxidants comprising rosemary extract and green tea may be used alone or in combination (see paragraph 0026).  Iassonova further teaches that the rosemary extracts or green tea extracts in the edible fat may be less than 5,000 ppm. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art through the teachings of Iassonova that the rosemary extract would be less than 5,000 ppm and the green tea extract would be less 5,000 ppm, meeting the limitation of the claimed concentration amount of the rosemary and green extract of the present invention.
Iassonova discloses in paragraph 0026, edible fats disclosure optionally include at least one antioxidant but fails to teach the antioxidant comprising lecithin and sesamol as presently claimed in the present invention.

Friedman discloses in paragraph 0014, a composition comprising (a) minor concentration of an aqueous solution, dispersion, suspension or emulsion of at least one antioxidant; or a solution, dispersion, suspension or emulsion of at least one antioxidant, and at least one water-soluble or water-dispersible emulsifier and (b) a major concentration of a cooking oil.  Friedman discloses in paragraph 0020, an antioxidant of the present invention has the effect of improving at least one chemical or physical characteristic of the oil upon exposure of the oil to elevated temperature, including, for example, the stability of the oil to oxidative degradation, inhibiting the formation of undesirable oxides and peroxides, inhibiting molecular weight reduction of the oil molecules, inhibiting formation of crosslinks in the oil that can lead to the presence of sludge, and inhibiting the formation of undesirable and/or unpleasant taste and odor bodies. Such antioxidants include natural and synthetic food acids and herbs, for example citric acid and rosemary extract, as well as other compounds and components identified herein and elsewhere in the art as exhibiting at least one of the above characteristics. Generally, useful herbs and herbal extracts include those such as turmeric, rosemary, oregano, sage, garlic, ginger, peppermint, purslane, bilberry, milk thistle, grape seed, green tea, maritime pine and St. John's wort (also known as hypericum). 
Therefore, the use of an antioxidant stabilizes or improves the stability of hot oil used for cooking or frying in the sense that such oil can be used for a longer period of time before the quality of the oil or food cooked therein becomes unacceptable due to color, taste and/or odor.
exhibiting both antioxidant and emulsifier characteristics include citric acid and fatty acid esters of glycerol; sodium, potassium and calcium lactates; sodium and potassium tartrates; sodium, calcium and potassium citrates; sodium, potassium, calcium, ammonium and magnesium phosphates; and lecithin. Consequently, such materials can be used alone in order to provide both antioxidant and emulsifier characteristics OR they can be used in combination with other antioxidant and emulsifier materials already described in order to enhance the performance of the compositions. Furthermore, such dual function materials can be used in combination or mixture with one another.  Friedman discloses in paragraphs 0015 and 0022, the water-soluble or water-dispersible emulsifier is present in an amount of about 0.00001 wt. % to about 5 wt. % (0.1 ppm to 50,000 ppm).
Harasawa discloses in the abstract, paragraphs 0005 and 0006 and claim 1, an antioxidant-containing polyolefin system characterized in that the polyolefin polymer contains sesamol, quercetin, morin, ferulic acid, catechin, eugenol, pinoresinol and chlorogenic acid. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Iassonova to provide, comprising from about 6,000 ppm lecithin and from about 250 to 2000 ppm of sesamol, as disclosed by Friedman and Harasawa, in order to provide effective amounts of materials that exhibit antioxidant and emulsifier characteristics for enhancing the performance of the oil composition.
	It is to be noted, Iassonova discloses in paragraphs 0033 and 0035, oxidative stability can be measured in a variety of ways. As used herein, though, oxidative stability is measured as an Oxidative Stability index, or OSI, at 80°C and 110°C, as spelled out below in connection with the Examples.  Iassonova discloses in paragraph 0036, edible fats may exhibit an OSI value at 110°C of greater than 35 hours.
Claims 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iassonova et al. (WO 2014/089274 A1) hereinafter cited under “Iassonova” (US 2015/0305363) and Friedman et al. (US 2003/0180424) hereinafter “Friedman” and further in view of Mooppil et al. (US 2014/0248361) hereinafter “Mooppil”.
Regarding Claims 23 and 27
Iassonova discloses in the abstract, a stabilized edible oil.  Iassonova discloses in paragraphs 0024 and 0025, the second fat may contain one specific type of VLC omega-3 PUFA.  The second fat including both EPA and DHA may be derived from a vegetable-sourced oil, such as, for example, a rapeseed oil. In some embodiments, the rapeseed oil is a canola oil that includes at least 5 wt % VLC Omega-3 PUFAs.  The conventional commercial processes of refining, bleaching, and deodorizing can be deleterious to fats that contain VLC omega-3 PUFA, polyunsaturated fat. Accordingly, it may be advantageous to employ a second fat that is an expelled oil, a cold-pressed oil, or a solvent-extracted oil that has not been subjected to the full commercial refining, bleaching, and deodorizing process. 
	Iassonova discloses in paragraph 0026, edible fats of this disclosure optionally include at least one antioxidant. Any of a wide range of antioxidants recognized for use in fats and other foods are expected to work well, including but not limited to tertiary-butylhydroquinone ("TBHQ"), butylhydroxyanisole ("BHA"), butylhydroxytoluene ("BHT"), propyl gallate ("PG"), vitamin E and other tocopherols, rosemary oil, rosemary extract, green tea extract, ascorbic acid, ascorbyl palmitate, or selected polyamines. Such antioxidants may be used alone or in combination. 
	It is to be noted, Iassonova discloses the antioxidant comprises rosemary oil but fails to specifically disclose the various acids that are present in the rosemary oil. 
	However, it is known in the art that rosemary oil/extract comprises rosemarinic acid and carnosic acid, as taught by Mooppil.  Mooppil discloses in the abstract, a composition is provided that includes extracts of green tea and rosemary extract optionally along with adjuvant and/or excipient. Mooppil discloses in paragraph 0048 and 0079, the rosemary extract comprises rosemarinic acid at a concentration ranging from about 0.5% w/w to about 10% w/w and carnosic acid at a concentration ranging from about 1.0% w/w to about 20% w/w.
It would have been obvious to a person of ordinary skill in the art at the time of the invention that the rosemary extract/oil of Iassonova would comprise the rosemarinic acid and carnosic acid of Mooppil, due to Mooppil discloses rosemary extract/oil comprises a natural acid found and rosemary and is used to aid in the stability of the oil composition.
Response to Arguments
Applicant's arguments filed December 10, 2021 have been fully considered but they are not persuasive.
Applicants argued: “Applicants argued: “More accurately, Friedman does not teach or suggest a combination of 1000-2500 ppm of rosemary extract and 6000 ppm of lecithin as instantly claimed. In contrast, paragraph [0014] sets forth two core embodiments for its oil composition: (1) oil composition containing food acid and/or herbal extract without emulsifier, and (2) oil composition containing herbal extract with an emulsifier. In other words, Friedman discloses inclusion of herbal extracts and/or food acids in amounts between 0.003-1 wt.% (or 30 ppm to 10,000 ppm) in the absence of any emulsifier. In this instance, Friedman fails to teach or suggest an antioxidant composition having the recited combination of 1000-2500 ppm rosemary extract and 6000 ppm lecithin.  Friedman expressly states that the amount of any herbal extract is from about 5-6000 ppm (or 0.0005-0.6 wt.%) and any emulsifier present in the oil is from .02 ppm to 500 ppm (or 2x10-7 to .05 wt.%). Putting this in more context, the combined amounts of any herbal extract (e.g., rosemary) and emulsifier (i.e., lecithin) in Friedman's system is at most 6500 ppm, which falls well below the combined amounts of 1000-2500 ppm rosemary extract and 6000 ppm lecithin (i.e., combined amount of 7000-8500 ppm) recited in the instant claims. Thus, a person of ordinary skill in the art ("POSA") would not understand Friedman as curing the deficiencies of Iassonova.”.
Applicants arguments are not deemed persuasive.  As stated above, it is known in the art to add an antioxidant and/or emulsifier comprising lecithin in the amount of about 6,000 ppm, as taught by Friedman.  The Examiner maintains that does not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  It is to be noted, Iassonova teaches the antioxidants comprising rosemary extract and green tea may be used alone or in combination (see paragraph 0026).  Iassonova further teaches that the rosemary extracts or green tea extracts in the edible fat may be less than 5,000 ppm.  Friedman discloses in paragraphs 0015 and 0022, the water-soluble or water-dispersible emulsifier is present in an amount of about 0.00001 wt. % to about 5 wt. % (0.1 ppm to 50,000 ppm).  Iassonova modified by Friedman have met the limitation of the presently claimed invention.
Applicants argued: “The Examiner further points to paragraph [0027] of Friedman as teaching lecithin among a laundry list of "[u]seful food additive materials also exhibiting both antioxidant and emulsifier characteristics." Office Action, pp. 13-14. The Examiner's reliance on this teaching in Friedman is also misplaced, as Friedman is wholly silent with respect to any suitable amounts of such food additive materials for use in its oil composition. At best, a POSA would understand lecithin as an emulsifier, which Friedman discloses use in significantly lower amounts (0.02 ppm - 50 ppm) than the recited 6000 ppm lecithin recited in claim 4. To the extent Friedman provides any guidance at all, Friedman simply provides a laundry list of food additive materials-absent any further reasoning, guidance, teaching, or suggestion-may be used alone as both antioxidant/emulsifier or in combination with the herbal extracts and/or food acids otherwise disclosed in the specification. Accordingly, without providing any reasoning as prima facie case of obviousness."  Further, as argued in Applicant's response filed April 13, 2021, Friedman fails to enable a canola oil having an antioxidant composition that includes the combination of 1000-2500 ppm rosemary extract and 6000 ppm lecithin as instantly claimed. 
Applicants arguments are not deemed persuasive.  It is maintained that Friedman specifically teaches lecithin exhibits both antioxidant and emulsifier characteristics.  It is maintained that, of the prior art it is not picking and choosing to select one element from one list, however long the list may be.  When the species is clearly named, the selection from a long list does not avoid a 103 rejection.  See Ex parte A, 17 USPQ 2d 1716 (Bd. Pat. App. & Inter. 1990).  Furthermore, such dual function materials can be used in combination or mixture with one another.  It is to be noted, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. There-fore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) MPEP 2112.01
Applicants argued: “The Office asserts "Friedman discloses in paragraphs 0015 and 0022, the water-soluble or water-dispersible emulsifier is present in an amount of about 0.00001 wt.% to about 5 wt.% (0.1 ppm to 50,000 ppm).". However, the present claims are directed to lecithin as an antioxidant and not an emulsifier. This is a distinction with a difference, as paragraphs [0015] and [0022] of Friedman requires "the antioxidant 
Applicants arguments are not deemed persuasive.  As shown above, Friedman specifically teaches the emulsifier is selected from the group consisting of water-soluble or water-dispersible and oil-soluble emulsifiers and the antioxidant additive is in a form selected from the group consisting of solid particulates, liquids, aqueous solutions and aqueous dispersions. Useful food additive materials also exhibiting both antioxidant and emulsifier characteristics include citric acid and fatty acid esters of glycerol; sodium, potassium and calcium lactates; sodium and potassium tartrates; sodium, calcium and potassium citrates; sodium, potassium, calcium, ammonium and magnesium phosphates; and lecithin. Consequently, such materials can be used alone in order to provide both antioxidant and emulsifier characteristics OR they can be used in combination with other antioxidant and emulsifier materials already described in order to enhance the performance of the compositions. Furthermore, such dual function materials can be used in combination or mixture with one another.  It is to be noted, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. There-fore, if the prior art teaches the identical chemical structure, the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) MPEP 2112.01
Applicants argued: “Lastly, Friedman does not teach or suggest including 6000 ppm lecithin as discussed above. In contrast, Friedman only discloses an oil composition that includes 5-6000 ppm of herbal extract (e.g., rosemary) and 0.02-50 ppm emulsifier (e.g., lecithin). In fact, as further stated above, Friedman is wholly silent as to any amount of its laundry list of food additive materials suitable for inclusion in an oil composition as described in paragraph [0014]. Thus, to arrive at the instant claims, a POSA would have to first wade through the laundry list of "dual function" food additive materials to select lecithin absent any guidance with respect to suitable amounts, and then further modify Iassonova to include 6000 ppm lecithin, which greatly exceeds the disclosed antioxidant maximum of 200 ppm for non-herbal extracts. Accordingly, a POSA would have no motivation to combine Iassonova and Friedman to arrive at the instantly claimed stabilized canola oil.”.
Applicants arguments are not deemed persuasive.  It is maintained, Friedman specifically teaches the claimed compounds of the claimed antioxidants.  Therefore, of the prior art it is not picking and choosing to select one element from one list, however long the list may be.  When the species is clearly named, the selection from a long list does not avoid a 103 rejection.  See Ex parte A, 17 USPQ 2d 1716 (Bd. Pat. App. & Inter. 1990). Additionally, Friedman discloses several ranges within the large range, which overlap the claimed range of lecithin.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicants argued: “Moreover, Applicant submits the surprising and unexpected enhanced OSI at 110°C are sufficient to rebut a prima facie case of obviousness. In the present Application, and as further illustrated here, the Applicant has shown that the parameters set forth in claims 4, 5 and 10, with respect to the combination of rosemary extract and sesamol, are surprising and unexpected in the context of comparative examples that are illustrative of the prior art. In fact, nothing in Iassonova, Friedman or Harasawa show the surprisingly enhanced OSI at 110°C of at least 8 hours and at least 11.5 hours based on the combination of rosemary extract (1000-2500 ppm) and sesamol/lecithin (1000-3000 ppm). Accordingly, a POSA would not have arrived at the claimed stabilized canola oil that exhibit the surprising and unexpected enhanced OSI at 110°C.  The Examiner also asserts the claims are not commensurate in scope with the examples.  However, the Examiner fails to point to any evidence or sound reasoning supporting its contention (Office Action, p. 16) that Applicant's showing of surprising and unexpected results for the claimed stabilized oil is not commensurate with the scope of the claims. Amended claim 4 recites that the canola oil comprises a polyunsaturated fat selected from the group consisting EPA and DHA, and the amount of combined EPA and DHA is at least 5%, 1000-2500 ppm rosemary extract and 6000 ppm lecithin. As noted above, Example 2 shows the canola oil containing 1000 ppm rosemary extract and 6000 ppm soy lecithin exhibited an OSI of 12.81 h at 110°C, which exceeds the OSI at 1100 of 
Applicants arguments are not deemed persuasive.  It is maintained that the examiner acknowledges these results, however, the examples are insufficient to overcome the above rejection because (1) applicants have not compared the claimed invention to the teachings of the reference or provide comparative data and (2) the examples are not commensurate in scope with the claims because the examples are directed to specifics not literally defined by the claims, for example, the examples use SPECIFIC AMOUNT OF EPA AND DHA, specific amounts of antioxidant, and a specific canola oil blend which are all not commensurate in scope with the independent claims at least.  Additionally, applicants have fail to provide comparative data that allows for results that show a trend in the found unexpected result.  Evidence of unexpected results must be commensurate in scope with the subject matter claimed.  In re Linder 173 USPQ 356. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771